Cobb, P. J.
1. This case is in principle controlled by the decision in Odom v. Macon Ry. Co., 118 Ga. 792.
2. As the facts were undisputed, and'the determination of the case rested, solely upon a question of law, there was no error in making a final disposition of the ease on certiorari in the superior court. So. Ry. Co. v. DeSaussure, 116 Ga. 54 (2) ; Grimsley v. Alexander, 106 Ga. 165 (2).

Judgment affirmed.


All the Justices concur, except Fish, O. J., absent.

Certiorari, Before Judge Pendleton. Fulton superior court. October 23, 1905.
Lowndes Calhoun, for plaintiffs.
Rosser & Brandon, W. T. Colquitt, and B, J, Conyers, for defendant,